DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burr et al. [US 20080038512].
As to claim 1 Burr discloses A composite wiring comprising 
a plurality of pieces of wiring, functional elements 5, 5’ as copper wire [0057, fig. 2, 4a, 4b], accommodated and gathered together within an elastic sheath, the wires 5, 5’ embedded within a stretch laminate 55 [0074, fig. 7A], 
wherein at least one of the pieces of wiring is elastic wiring comprising an elastic tube, a conductor wire arranged within the tube, the functional elements 5 are insulated elastic wires, [0043, 0057] wherein the insulator reads on the claimed elastic tube, and 
fixing portions, folded over portions 100, [0074, fig. 7A, 7B], for fixing the conductor wire and the tube at both ends of the tube in the lengthwise direction thereof, [0074, 0075] the portions provide clamping of the laminate, which includes the wires, 
the length of the conductor wire between the fixing portions when the tube is in an unextended state being longer than the length of the tube between the fixing portions, [0063] extended length is 150% of unextended length.

As to claim 2. Burr discloses A capacitance sensor formed from a composite wiring, [0042] capacitive sensing function included in the functional elements comprising
wherein two pieces of elastic wiring are accommodated in the sheath as the wiring, two wires 5 and 5’ [fig. 7A]; 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

As to claim 4 Burr discloses A wiring for incorporation into an element formed from a composite wiring comprising 
wherein pieces of wiring are connected to each other via a notifying means or a measuring means in the sheath, [0042] sensorial function incorporated in the wires, reads on the claimed measuring means;
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

As to claim 5 Burr discloses A garment to which a composite wiring is fixed, [0044] incorporated in s garment, the composite wiring comprising 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr in view of Sagalovich [US 20140100469].
As to claim 3 Burr discloses A cable formed from a composite wiring comprising 
wherein the rest of the limitations are rejected using the same prior art and reasoning as to that of claim 1.
Burr fails to disclose that he cable is multiplexing cable.
Sagalovich teaches a sensor vest system for patient monitoring with a plurality of valves 62 wherein a single control wire is directed from a controller 50 to each of the valves through a multiplexer, [0032], as such the single control wire is carrying a multiplexed signal from the controller 50.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Burr with that of Sagalovich so that the two-wire stretchable conductor wire of Burr can be used to communicate with a plurality of devices on the garment.

As to claim 6 Burr discloses The garment according to claim 5, further comprising a transmitter connected to one end of the composite wiring.
Sagalovich teaches a sensor vest system for patient monitoring with a plurality of valves 62 wherein a single control wire is directed from a controller 50 to each of the valves through a multiplexer, [0032]; wherein the controller comprises a transmitter 88, [0050].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Burr with that of Sagalovich so that the data from sensors and other devices on the garment can be communicated to a remote processor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688